ACCEPTED
                                                                                                     04-20-00441-CV
                                                                                          FOURTH COURT OF APPEALS
                                                                                               SAN ANTONIO, TEXAS
                                                                                                   9/10/2020 1:59 PM
                               CAUSE NO. 2018-PA-02723

IN THE INTEREST OF                             §             IN THE DISTRICT COURT
                                               §
D.F.S., et al                                  §             131st JUDICIAL DISTRICT
                                                                             FILED IN
                                               §                      4th COURT OF APPEALS
CHILDREN                                       §                       SAN ANTONIO,
                                                             BEXAR COUNTY,    TEXASTEXAS
                                                                      9/10/2020 1:59:42 PM
    REQUEST FOR REPORTER’S RECORD AND                        CLERK’S RECORD
                                                                        MICHAEL FOR
                                                                                  A. CRUZ
                           APPEAL                                             Clerk

       Comes now ELIZABETH A. SETTLE, attorney for Appellant, R.C.., pursuant to

T.R.A.P. 34.6 within twenty (20) days of signing the final order in this case, and files this

request that each court reporter involved in the trial of this case, and any hearing on

Motion for New Trial, prepare their reporter’s record of each day of trial including all

exhibits admitted into evidence. Further, this motion requests that the Clerk of the Court

under this cause number file the full Clerk’s record.

       Appellant is presumed indigent and may proceed without advance payment of

costs as provided in T.R.A.CP.20.1(a)(3). A copy of this document has been delivered to

the official court reporters of the court hearing the proceeding(s).

       Date(s) of trial: 6/02/20, and 7/27/2020 – 8/04/2020

       Date Final Order (Decree/Order/Judgment) signed: 08/31/2020

       Date Reporter’s Record and Clerk’s Record due in Fourth Court of Appeals:

                (10 days after filing of Notice of Appeal)

                                               Respectfully submitted,


                                               _/s/ Elizabeth A. Settle________________
                                               Elizabeth A. Settle
                                               4801 Broadway, P.O, Box 6465
                                               San Antonio, Texas 78209
                                               Ph: (210)228-4161 Fax: (210) 820-0256
                                               State Bar No. 18044250
                                               Trial Attorney ad litem for Respondent, R.C.
                             CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing Request
for Reporter’s Record and Clerk’s Record for Appeal was delivered to all attorneys of
record in this case on the 9th day of September, 2020.


                                             _/s/ Elizabeth A. Settle_________________
                                             Elizabeth A. Settle




             CERTIFICATE OF SERVICE ON COURT REPORTERS


       I hereby certify that a true and correct copy of the above and foregoing Request
for Reporter’s Record and Clerk’s Record for Appeal was delivered on the 9th day of
September, 2020 to the following Court Reporters who reported this case:

Kristin Anderson, CSR
Paul Elizondo Tower
101 W. Nueva, Ste. 301
San Antonio, Texas 78205
(210) 335-2465
Kristin.anderson@bexar.org

Cindy Hyatt, CSR
Paul Elizondo Tower
101 W. Nueva, Ste. 301
San Antonio, Texas 78205
(210) 213-8481
chyatt@lavernia.net

                                             __/s/ Elizabeth A. Settle________________
                                             Elizabeth A. Settle
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Elizabeth Settle on behalf of Elizabeth A. Settle
Bar No. 18044250
elizabethsettle10@gmail.com
Envelope ID: 46121234
Status as of 9/10/2020 2:02 PM CST

Associated Case Party: Texas Department of Family Protective Services

Name               BarNumber Email                               TimestampSubmitted Status

Mildred Hohensee             mildred.hohensee@dfps.state.tx.us   9/10/2020 1:59:42 PM   SENT